Name: 99/661/EC: Commission Decision of 9 September 1999 amending Decisions 79/491/EEC and 80/765/EEC laying down a code and standard rules for the transcription into a machine-readable form of the data of the basic surveys and the data relating to intermediate statistical surveys of areas under vines (notified under document number C(1999) 2703)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural activity
 Date Published: 1999-10-07

 Avis juridique important|31999D066199/661/EC: Commission Decision of 9 September 1999 amending Decisions 79/491/EEC and 80/765/EEC laying down a code and standard rules for the transcription into a machine-readable form of the data of the basic surveys and the data relating to intermediate statistical surveys of areas under vines (notified under document number C(1999) 2703) Official Journal L 261 , 07/10/1999 P. 0042 - 0045COMMISSION DECISIONof 9 September 1999amending Decisions 79/491/EEC and 80/765/EEC laying down a code and standard rules for the transcription into a machine-readable form of the data of the basic surveys and the data relating to intermediate statistical surveys of areas under vines(notified under document number C(1999) 2703)(1999/661/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines(1), last amended by Council Regulation (EC) No 2329/98(2), and in particular Article 4(2) and (4), Article 5(5) and (6) and Article 6(4) thereof,(1) Whereas Council Regulation (EEC) No 357/79 provides that the Member States shall submit to the Commission the results of the basic and intermediate surveys of areas under vines by geographical unit in the form of a schedule of tables;(2) Whereas Council Regulation (EEC) No 357/79 provides that those Member States which process the results of surveys of areas under vines electronically shall submit the results to the Commission in a machine-readable form;(3) Whereas the Commission, in Decision 79/491/EEC(3) relating to the basic surveys and Decision 80/765/EEC(4) relating to the intermediate surveys has fixed and coded the geographical units into which the results of the surveys of areas under vines shall be broken down;(4) Whereas, owing to certain changes in the geographical units within the Member States, it has proved necessary to replace Annex II of Decision 79/491/EEC and Annex II of Decision 80/765/EEC for the transmission by the Member States of the results of the basic and intermediate surveys of areas under vines;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1Owing to changes in the geographical units within the Member States, Annex II of Decision 79/491/EEC and Annex II of Decision 80/765/EEC shall be replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 9 September 1999.For the CommissionYves-Thibault de SILGUYMember of the Commission(1) OJ L 54, 5.3.1979, p. 124.(2) OJ L 291, 30.10.1998, p. 2.(3) OJ L 129, 28.5.1979, p. 9.(4) OJ L 213, 16.8.1980, p. 34.ANNEX"ANNEX IIGEOGRAPHICAL UNITS LAID DOWN BY ARTICLE 4(3) OF COUNCIL REGULATION (EEC) No 357/79>TABLE>"